Citation Nr: 0614041	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-26 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
retropatellar pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to August 
1990, June 1991 to August 1991, and from October 1993 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

In September 2003, the veteran presented testimony during a 
regional office hearing.

In August 2005, the Board remanded the matter for additional 
procedural and evidentiary development.


FINDING OF FACT

The veteran's right knee disability is manifested by 
complaints of pain on motion and very slight limitation of 
flexion.  There is no evidence of additional functional loss 
due to weakness, fatigability, incoordination or pain on 
movement.   There is no evidence of moderate recurrent 
subluxation or lateral instability


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.68, 
4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2001 and August 2005 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention regarding a 
rating in excess of 10 percent for right knee retropatellar 
pain syndrome:  The August 2005 letter told the veteran that 
entitlement to an increased evaluation required that the 
evidence show the disability had worsened.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice, the 
record contains a December 2005 supplemental statement of the 
case following the August 2005 letter.  See Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (holding that 
a timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
August 2005 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains numerous VA examination 
reports, detailed below, and a recent one from August 2005.  
Because the latter examination was sufficiently thorough, 
further assessment is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  The record contains VA outpatient reports, 
private medical records from the Thomason Hospital Family 
Health Clinic, and VA examination reports dated in January 
2002 and November 2005.  

The Board notes that the veteran's representative has alleged 
that an additional VA examination is necessary because 
medical records were received after the veteran reported for 
the November 2005.  First, the Board did not instruct the RO 
to obtain any outstanding medical records before conducting 
the examination; thus, there is no violation of the Court's 
holding in Stegall v. West, 11 Vet. App. 268 (1998).  
Furthermore, the evidence received after the examination 
report does not contradict the findings of the examination 
which accurately depicts the veteran's current disability 
picture.  Finally, the RO reviewed all the medical evidence 
of record and by means of a supplemental statement of the 
case dated in December 2005 readjudicated the matter and held 
that a rating in excess of 10 percent for retropatellar pain 
syndrome of the right knee was not warranted.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's service-connected retropatellar pain syndrome 
of the right knee is rated as 10 percent disabling under 
Diagnostic Code 5257 pertaining to other impairment of the 
knee.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-
97 (July 1, 1997).  VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

Under the Rating Schedule, evaluations for limitation of 
flexion of a knee are assigned as follows: flexion limited to 
60 degrees is noncompensable; flexion limited to 45 degrees 
is 10 percent; flexion limited to 30 degrees is 20 percent; 
and flexion limited to 15 degrees is 30 percent.  Diagnostic 
Code 5260 (2005).

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 5 degrees is noncompensable; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (2005).

The veteran's service-connected retropatellar pain syndrome 
of the right knee, is currently assigned a 10 percent 
disability rating under 38 C.F.R. § 4.71a,  Diagnostic Code 
5257.  A 10 percent rating contemplates slight impairment due 
to recurrent subluxation or lateral instability of the knee.  
A 20 percent rating contemplates moderate impairment due to 
recurrent subluxation or lateral instability.  The veteran 
alleges that he is entitled to an increased disability rating 
because his right knee pops, occasionally gives away, and is 
painful after prolonged exertion.  Additionally, in September 
2003, he testified that he experiences throbbing and 
instability.  

Upon review of the medical evidence of record, the Board 
finds that a rating in excess of a 10 percent rating is not 
warranted under the provisions of Diagnostic Code 5257.   An 
MRI performed in November 1999 indicated that cruciate and 
collateral ligaments were intact and that there was no 
osseous abnormality or remarkable joint effusion.  The 
impression was that changes were consistent with a tear in 
the posterior horn of the medial meniscus.  

The veteran was afforded VA examination in January 2002 and 
November 2005.  In January 2002, range of motion was from 0 
to 150 degrees.  An October 2004, VA orthopedic consultation 
noted range of motion from 0 to 130 degrees.  At that time, 
x-rays and an MRI were within normal limits.  In November 
2005, range of motion was from 0 to 130 degrees; there was no 
pain with patellar movement.  Both VA examinations noted that 
collateral and cruciate ligaments were intact.  Both VA 
examinations and VA treatment records failed to note any 
evidence of effusion.    There was no medical evidence of 
record of moderate impairment due to recurrent subluxation or 
lateral instability such as to warrant a 20 percent rating.

The Board has also considered whether the veteran is entitled 
to a separate disability rating under any other applicable 
Diagnostic Code.  The veteran may not be rated separately 
under Diagnostic Codes 5003 because there is no x-ray 
evidence of arthritis.  Additionally, in an effort to 
determine whether a higher evaluation may be assigned to the 
veteran's service-connected right knee disabilities, the 
Board also considered rating criteria based on limitation of 
motion and knee disabilities found in Diagnostic Codes 5260 
and 5261.  Based on the medical evidence of record, the Board 
finds that, at worst, the veteran's right knee flexion is 
limited to 130 degrees.  Moreover, the veteran does not 
experience any pain with patellar movement; rather he 
experiences pain when squatting.  The veteran's limitation of 
flexion is still considerably greater than the criteria 
necessary for a compensable rating.  Thus, the veteran is not 
entitled to a separate rating due to loss of flexion.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 
is also not for application because none of the 
aforementioned examinations or VA treatment records 
documented any limitation of extension.  

In conclusion, the Board finds that the currently assigned 
evaluation of 10 percent for retropatellar pain syndrome of 
the right knee properly reflect the veteran's right knee 
disability picture.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his right knee 
disability.  There is no indication that his right knee 
disability, in and of itself, are productive of marked 
interference with employment, necessitate frequent 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional.  Thus, 
referral for consideration of extraschedular rating is not 
warranted.


ORDER

A rating in excess of 10 percent for retropatellar pain 
syndrome of the right knee is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


